DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 1,438,312 A (Kerwin).
Regarding claim 1, Kerwin discloses a joint that is fixable in a plurality of joint positions (see Figs. 10-11) that are selectable in accordance with a first position pitch (15°, see NOTE below) subdivided in equal spacing steps in a direction of joint movement (see Fig. 11), said joint having two joint parts (1 and 5) that are displaceable relative to one another and bear against one another by way of joint faces (see Fig. 11), 
wherein formed on a first joint part (1) is a first joint face which is provided with structuring (2) that has a second position pitch (45°) subdivided into equal spacing steps in the direction of joint movement (see Fig. 11); 
wherein the structuring creates latch engagement points (2) that are distributed at the second position pitch (see Fig. 11), wherein the equal spacing steps of the second position pitch are measured between two adjacent latch engagement points (see Fig. 11); 
wherein a second joint part (5) has a second joint face (see Fig. 11), wherein the first joint face and the second joint face bear against one another (see Fig. 11), wherein the second joint part is provided with latch receptacles (3) which interrupt the second joint face at latch positions that are arranged at a third position pitch (60°) subdivided into equal spacing steps in the direction of joint movement (see Fig. 11); and wherein the equal spacing steps of the third position pitch are measured between two adjacent latch receptacles (see Fig. 11); 
wherein the steps of the second position pitch and of the third position pitch are each subdivided into larger equal spacing steps than the equal spacing steps of the first position pitch (see NOTE below); 
wherein the equal spacing steps of the first position pitch is determined by the amount of difference between the equal spacing steps of the second position pitch and the equal spacing steps of the third position pitch (see NOTE below); and 
wherein a locking element (4a) is introducible selectively into one of the latch receptacles in a joint position taken up along the direction of joint movement of the joint (see Figs. 10-11), such that, from the latch position belonging to the one of the latch receptacles, said locking element acts in such a way on a latch engagement point positioned with respect to the latch position in the joint position taken up that said locking element locks the joint in the joint position (see Figs. 10-11).
NOTE: The first position pitch is the difference between the second and third position pitch. Therefore: 60°-45°=15°.
Regarding claim 4, Kerwin discloses wherein the latch receptacles (3) are formed by holes terminating in the second joint face according to the third position pitch (see Fig. 11).
Regarding claim 5, Kerwin discloses wherein the holes (3) terminating in the second joint face penetrate through the second joint part (see Fig. 3).
Regarding claim 6, Kerwin discloses wherein the joint is a rotary joint (see Figs. 10-11) in which the two joint parts are rotatable relative to one another about a rotational axis, and in that the first, second, and third position pitches each are an angular pitch (see Figs. 10-11).
Regarding claim 7, Kerwin discloses wherein the joint faces (surfaces of 1 and 5) have a shape of a circular cylinder or a circular cylinder section (see Fig. 11).
Regarding claim 8, Kerwin discloses wherein the first joint face (1) is a convex joint face (see Fig. 11) and the second joint face (5) is a concave joint face (see Fig. 11).
Regarding claim 10, Kerwin discloses a component assembly to be used for building a clamping device for workpieces (see NOTE below), wherein said component assembly comprises the joint according to claim 1 for setting and fixing an orientation of connecting points to be positioned in the clamping device using the component assembly (see rejection of claim 1 above).
NOTE: It is understood that bolts and nuts are used in combination to connect, or clamp, at least two components together that can be considered workpieces.
Regarding claim 11, Kerwin discloses wherein said component assembly has the form of an abutment member comprising a base (see NOTE below) for connecting with a structural member of the clamping device and a connecting part (see NOTE below) for an abutment or clamping element, and settable at an angle (see Fig. 11) for forming a workpiece support in the clamping device, wherein the joint is formed as a rotary joint (see Fig. 11) and is provided between the base and the connecting part (see NOTE below).
NOTE: The components that the nut and bolt couple together are considered a base and connecting part. It is understood that the bolt and nut create a rotary joint, and is further located between the components being connected.
Allowable Subject Matter
Claims 2 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiners Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Kerwin discloses all of the claimed structure of claim 1, but does not disclose the claimed structure of claim 2 including the structuring of the first joint face is a toothing. Kerwin discloses the structuring (2) of the first joint face as being holes formed in the bolt (1). Therefore, the structuring formed as holes cannot be considered toothing. Furthermore, modifying Kerwin such that it comprises structuring in the form of toothing on the threaded section of the bolt would destroy the Kerwin reference, and therefore be a non-obvious modification. Adding toothing to the threaded section would reduce the effectiveness of the threads, or completely render the threads unusable. Therefore, for at least the reasons listed above, dependent claim 2 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, Kerwin discloses the claimed structure of claim 12 except for the component assembly further comprising a central member between the base and the connecting part, wherein the central member is coupled to the base by means of a first rotary joint having a first rotational axis, and the central member is coupled to the connecting part by means of a second rotary joint having a second rotational axis oriented perpendicular to the first rotational axis.
The specification of Kerwin does not disclose enough detail of the components being connected to conclude that there is a central member as described above, other than there being at least two components connected by the nut and bolt. Therefore, Kerwin does not disclose all required claim language in dependent claim 12. Further, modifying Kerwin to be in combination with a component assembly having a central member meeting the claim limitations of claim 12 would have required the use of hindsight, and therefore be non-obvious. For at least the reasons listed above, dependent claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 would be allowable for at least the same reasons as listed above for dependent claim 12.
Response to Arguments
Applicant’s arguments, see remarks, filed 01 July 2022, with respect to the following rejection(s) have been fully considered and are persuasive.  
Claim(s) 1-2, 4-8, and 10-14 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 2013/0149068 A1 (Jackson). 
Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new ground(s) of rejection is made.
Claim(s) 1, 4-8, 10-11 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 1,438,312 A (Kerwin).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678